Citation Nr: 1031187	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total rating for pension purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active air service from October 1971 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to a permanent and total 
rating for pension purposes is decided.

The Veteran asserts that his mental and physical disabilities 
preclude him from obtaining and maintaining gainful employment.  
The Veteran has reported that he left the United States Postal 
Service (USPS) in 2004 as a result of his psychiatric 
disabilities.  There is some evidence of record that the Veteran 
has taken part in VA's compensated work therapy (CWT) and that he 
has been a laundry worker at a VA medical center since program 
since August 2006; however, there is no record of how much the 
Veteran has earned from this program.  In a statement received 
from the Veteran's representative in May 2010, it was asserted 
that the amount of money that the Veteran earns in the CWT 
program is offset by his medical expenses, and so, would not bar 
him from entitlement to nonservice-connected pension. 

Additionally, a review of the records shows that the Veteran was 
last afforded a VA psychiatric examination in March 2006 and was 
last afforded a VA general medical examination in April 2006.  

A review of the VA Medical Center treatment records shows that 
the Veteran had sought mental health treatment at the VA Medical 
Center since his last VA examination.  Additionally, the VA 
Medical Center treatment records show that the Veteran has begun 
receiving regular treatment for Hepatitis C since his last VA 
examination.

The Board finds that the up-dated information concerning the 
Veteran's employment and income should be obtained.  

In addition, the Board finds that the Veteran should be afforded 
current VA general medical and psychiatric examinations to 
determine the current degree of severity of all psychiatric and 
physical disabilities, to include their impact on the Veteran's 
ability to obtain and maintain gainful employment.

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2009). 

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to include 
notice that is in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.	Then, the Veteran should be afforded VA 
examinations by examiners with appropriate 
expertise to determine the current degree 
of severity of all the Veteran's ratable 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that all information required for rating 
purposes is provided by the examiners.  In 
addition, the examiners should provide 
opinions concerning the impact of the 
Veteran's ratable disabilities on his 
ability to work, to include whether they 
are sufficient by themselves to render the 
Veteran permanently unemployable.  

The supporting rationale for all opinions 
expressed must be provided.

4.	 The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a permanent and total 
rating for pension purposes based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


